Title: To James Madison from Anthony Merry, 26 November 1803 (Abstract)
From: Merry, Anthony
To: Madison, James


26 November 1803, Georgetown. “I lose no Time in acquainting you with my Arrival at this Place this Afternoon, and to request that you will be pleased to inform me when it will be agreeable to you to allow me the Honor to pay to you my personal Respects, and to deliver to you a Copy of my Letters of Credence. I have at the same Time to beg of you to take the Orders of the President of the United States touching the Time when I can have the Honor to present to him the Original Letters.”
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 3). 1 p.; docketed by Wagner.



   
   Merry met briefly with JM on 28 Nov. 1803 and was presented to Jefferson the following day. Merry reported to Hawkesbury that following the ceremony, at which JM was the only other person present, the president engaged him in a conversation in which Jefferson evinced an attitude “by no means favorable” to Napoleon and his ambitions and described Spanish resistance to the transfer of Louisiana to the U.S. as “highly ridiculous, and as shewing a very pitiful Conduct on her Part, since she did not appear to have taken any Measures to support it” (Merry to Hawkesbury, 6 Dec. 1803 [PRO: Foreign Office, ser. 5, 41:26–27]).


